Claim Objections

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 recite “VLANN” which Examiner considers an error and should recite “VLAN” as previously defined in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, in claim 1: 
an access point management module
a VLAN identification module
a DHCP reconfiguration module
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification recites “The modules can be implemented in source code stored in non-transitory memory executed by a processor.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the access point manager” in line 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “access point management module” but does not provide a definition or any recitation of “access point manager.” Proper clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theogaraj et al. (“Theogaraj”) (US 20160112286 A1) in view of Bestermann et al. (“Bestermann”) (US 20190268762 A1) and Tomici et al. (“Tomici”) (WO 2014008427 A1, listed as “Bernardos” in PTO-892) and Kaippallimalil et al. (“Kaippallimalil”) (US 20090285215 A1).

Regarding claim 1, Theogaraj teaches:
A Wi-Fi controller [Figure 1 controller 110 for WLAN ¶0034, ¶0063, 310 in Figure 3] coupled to a Wi-Fi network, for eliminating old IPv6 addresses for quarantined stations after transitioning between VLANs (virtual local access networks) [Figure 1 shows controller 110 coupled to WiFi networks hosted by AP], the network device comprising: a processor; a network interface communicatively coupled to the processor and to the Wi-Fi network; a memory [¶0061-64 teaches hardware for device Figure 6], storing: an access point management module to receive data packets from an access point providing Wi-Fi access to a station [¶0043 and Figure 3, ¶0052 Figure 4 wherein controller obtains a packet over datapath and Figure 1 shows controller connected to client 300 via AP thus packets from client to detect IP address received via AP that serves clients over WiFi ¶0034] over a [Figure 1 shows client in VLAN2 and ¶0052 shows VLAN provided by AP connected to network controller], wherein the station is in stateful mode [See Figure 2, ¶0041-43, DHCP used to provide IP address considered devices in stateful mode]; a VLAN identification module to identify a mismatch between first IPv6 address for a data packet corresponding to a first VLAN on which the data packet was sent from the station to the access point, and a second IPv6 address for a second VLAN from which the data packet was transmitted from the access point to the Wi-Fi controller [¶0043, network controller detects wrong IP address in a packet broadcasted from client and thus via AP see Figure 1 to reach controller, further in ¶0052-56, detect source IP address of the packet from client as being for VLAN 1 since it does not match range of addresses for VLAN2 on which AP 135 operates to serve client, which may be in IPv6 network ¶0074, and see example], wherein a DHCP server assigned the first IPv6 address to the station for the first VLAN [Figure 1 DHCP server 160, ¶0035 shows assigning first IP address, may be IPv6 ¶0074] and assigned the second IPv6 address to the second for the second VLANN [¶0038 DHCP server supposed to have assigned VLAN 2 IP address, may assign it later ¶0048-51 client re-initiates DHCP handshake after being disassociated in response to detection of wrong IP address], and wherein the access point moved the data packet from the first VLAN to the second VLAN [Figure 1 shows connection between AP to controller 110 such that packets from client with IP address of VLAN 1 considered moved to second VLAN 2 when AP forwards to controller, wherein packet in ¶0043-48 sent via VLAN 1 IP address and forwarded by AP which operates VLAN2 thus considered moving the packet] responsive to moving the station from the first VLAN to the second VLAN [¶0036 AP 135 involved in moving the client from VLAN 1 to VLAN 2 as client associates with AP 135 after roaming to VLAN2, subsequent steps of mismatch detection performed in response to this handover step]; 
and a DHCP (dynamic host configuration protocol) reconfiguration module to, responsive to the VLAN mismatch identification, transmit a DHCP reconfiguration packet to the station using the first VLAN [¶0043-45 DHCP module being e.g. STM sends disassociation message to client triggering DHCP reconfiguration, wherein client station using first source IP address corresponding to first VLAN ¶0053], wherein the DHCP reconfiguration packet causes the station to transmit a rebind packet to the DHCP server [¶0043-48 disassociation message will force client to re-initiate handshake with DHCP considered sending a rebind packet according to ¶0020], and wherein the rebind packet causes the DHCP server to transmit an ACK frame on the first VLAN [¶0043-48, ¶0020, handshake comprises rebind packet being DHCP request and ACK in response to device that is still on first VLAN] 
Theogaraj teaches multiple VLANs and an AP serving a VLAN but does not teach one AP serving multiple VLANs however Bestermann teaches an access point providing Wi-Fi access to a station over a plurality of VLANs and the access point moving the station from the first VLAN to the second VLAN [¶0018-26, AP 34 in Figure 3 manages VLAN 200, VLAN 199, including onboarding VLAN and tenant VLAN, and devices moved between VLANs as managed by AP 34 in MDU ¶0027].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the VLANs of Theogaraj such that these are managed by a single AP that is capable of moving the devices between VLANs. Theogaraj clearly shows clients moving between VLANs and resolving the IP addresses being used and it would have been obvious to replace the multiple APs per VLAN with a single AP that serves multiple VLANs as in Bestermann who shows an AP managing a network with multiple VLANs using methods that address issues with privacy among unrelated tenants on the VLANs ¶0003.
Theogaraj teaches DHCP handshake process for acquiring a new IP address but does not teach the result is setting a lifetime of an old IP address to zero however Tomici teaches a message setting the valid lifetime for the first IPv6 address to zero [¶0160 may apply to IPv6, ¶0178-179 with DHCP server within a network device sends message with IP addresses with lifetime set to zero to UE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the DHCP handshake process as in Theogaraj involves setting a lifetime to zero for the old address as in Tomici. Theogaraj teaches forcing a re-initiation of a DHCP handshake and it is for the purpose of removing the wrong IP address that pertains to VLAN 1 as the device is detected as using the wrong IP address. Tomici teaches ¶0176-179 that an old IP address may be indicated as deprecated by setting the lifetime to zero as a way to release IP addresses and prevent these address from being used in new flows ¶0086, ¶0094, thus it would have been an obvious combination of prior art elements according to known techniques as Theogaraj clearly shows a method to “deprecate” an IP address that is no longer in use and Tomici shows that a way to do this involves an indication that a lifetime is set to zero.
Theogaraj teaches comparing IP address but not expressly IPv6 prefixes however Kaippallimalil teaches expressly IPv6 addresses and identify a mismatch between a first prefix of a first IPv6 address for a data packet corresponding to a first VLAN on which the data packet was sent from the station to the access point, and a prefix of a second IPv6 address for a second VLAN from which the data packet was transmitted from the access point to the Wi-Fi controller [¶0057-58, check if IPv6 prefix stored at edge device matches IPv6 prefix of incoming packet source address for corresponding VLAN address].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the prefix is used in the matching. Theogaraj teaches matching IP address in a network that may use IPv6 but does not specify prefix, however the ¶0039 appears to show that only the prefix of the packet for e.g. IPv4 would be used in determining the subnet, and further that a IPv6 network address may be use, thus it would have been obvious to extend this prefix matching to IPv6 as in Kaippallimalil who teaches prefix matching for IPv4 or IPv6 can operate in a similar way in order to detect matches with a stored source IP prefix against a receive prefix to determine forwarding actions for the packet ¶0057-58. 

Regarding Claim 2, Theogaraj et al. teaches the Wi-Fi controller of claim 1, wherein the station obtains parameters of the second VLAN and discontinues transmitting traffic on the first VLAN [Theogaraj ¶0048-49 device performs DHCP handshake to obtain IP address for new VLAN2 and no indication that VLAN1 traffic continues thus discontinues sending traffic on first VLAN based on disassociation message]. 
Theogaraj teaches obtaining a new IP address for the second VLAN and discontinuing traffic on the first VLAN but not expressly subsequent traffic on the second VLAN however Bestermann teaches wherein the station transmits subsequent traffic on the second VLAN [¶0023-24, device connected on onboarding VLAN, then moved to VLAN assigned to the tenant for network access considered subsequent traffic transmission on tenant VLAN see ¶0023 tenant allowing access to personal network].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the VLANs of Theogaraj such that devices moved from a VLAN to a second VLAN communicate traffic on the second VLAN. Theogaraj clearly shows clients moving between VLANs and resolving the IP addresses, thus any subsequent traffic after the new IP address is allocated in Theogaraj ¶0048-49 would result in traffic on the second VLAN and not on the first. It would have been obvious to specify the access to the network on the new VLAN as in Bestermann who shows this allows granting access to devices and addressing issues with privacy among unrelated tenants on the VLANs ¶0003.

Regarding claim 3, Theogaraj et al. teaches The Wi-Fi controller of claim 1.
Theogaraj teaches a first VLAN but not quarantine however Bestermann teaches wherein the first VLAN comprises a quarantine VLAN [¶0023-24, unknown device first connected on onboarding VLAN considered quarantine as device must create an account before actually being onboarded, and then moved to VLAN allowing for network access after proper onboarding on the onboarding VLAN, thus showing the onboarding VLAN is only for registering the device, Applicant’s specification only defining this quarantine VLAN for onboarding as an initial VLAN ¶0027].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the VLANs of Theogaraj such that devices are first placed in a quarantine VLAN. Theogaraj clearly shows clients moving between VLANs and resolving the IP addresses. It would have been obvious to specify the first VLAN is a quarantine VLAN for unknown devices as in Bestermann who shows this allows granting access to devices and addressing issues with privacy among unrelated tenants on the VLANs ¶0003.

Regarding claim 4, Theogaraj et al. teaches The Wi-Fi controller of claim 1, wherein the second VLAN comprises a non- quarantine VLAN [Theogaraj Figure 1 shows VLAN 2 ¶0036 not shown to be quarantine].
Theogaraj teaches a first VLAN but not quarantine however Bestermann teaches wherein the first VLAN comprises a quarantine VLAN for stations onboarding to the Wi-Fi network and the second VLAN comprises a non- quarantine VLAN [¶0023-25, unknown device first connected on onboarding VLAN considered quarantine, then moved to VLAN assigned to the tenant for network access considered non-quarantine for WiFi].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the VLANs of Theogaraj such that devices are first placed in a quarantine VLAN. Theogaraj clearly shows clients moving between VLANs and resolving the IP addresses. It would have been obvious to specify the first VLAN is a quarantine VLAN for unknown devices as in Bestermann who shows this allows granting access to devices and addressing issues with privacy among unrelated tenants on the VLANs ¶0003.

Regarding claim 5, Theogaraj et al. teaches:
The Wi-Fi controller of claim 1, wherein the access point management module access a table of IPv6 prefix and corresponding VLANs for a plurality of access points managed by the Wi-Fi controller [Theogaraj ¶0074 in performing matching, controller determines IP addresses for one of multiple IP subnets, and see ¶0039 a particular VLAN corresponds to a subnet IP address, and controller may manage multiple APs thus have access to multiple APs and their configuration information indicating VLAN and corresponding IP range information for multiple VLANs ¶0017, for IPv6 ¶0074]]. 
Theogaraj teaches storing IP address thus comprising IP prefixes but not expressly IPv6 prefixes however Kaippallimalil teaches sores a table of IPv6 prefixes and corresponding VLAN [¶0056-58, check if IPv6 prefix stored at edge device matches IPv6 prefix of incoming packet source address, IPv6 prefix corresponding to a stored VLAN in the table, stored as list i.e. table ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the prefix is used in the matching. Theogaraj teaches matching IP address in a network that may use IPv6 but does not specify prefix, however the ¶0039 appears to show that only the prefix of the packet for e.g. IPv4 would be used in determining the subnet, and further that a IPv6 network address may be use, thus it would have been obvious to extend this prefix matching to IPv6 as in Kaippallimalil who teaches IPv6 prefixes and corresponding VLAN stored in a list in order to detect matches with a stored source IP prefix against a receive prefix to determine forwarding actions for the packet ¶0057-58. 

Regarding claim 6, Theogaraj et al. teaches:
The Wi-Fi controller of claim 1, wherein a valid lifetime for the first IPv6 address has not expired when the access point moves the station from the first VLAN to the second VLAN [Theogaraj ¶0036-38, device moved to second VLAN and no indication of IP address expiring thus considered not expired as the device is still using the IP address ¶0052].

Regarding claim 7, Theogaraj et al. teaches:
The Wi-Fi controller of claim 1, wherein the access point manager maintains a [Theogaraj ¶0074 in performing matching, controller determines IP addresses for one of multiple VLANs see ¶0039 for a particular VLAN there is a subnet IP address, and controller may manage multiple APs thus multiple VLANs ¶0017, for IPv6 ¶0074].
Theogaraj teaches accessing configuration information with VLAN and IPv6 information but does not teach the claimed table however Kaippallimalil teaches wherein the access point manager maintains a table mapping a plurality of VLANs to corresponding prefixes of IPv6 addresses [¶0056 the IP edge i.e. manager may store the advertised IPv6 prefix, the prefix length, the MAC address, and the VLAN address in the authorized prefix list].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the prefix is used in the matching. Theogaraj teaches matching IP address in a network that may use IPv6 but does not specify prefix, however the ¶0039 appears to show that only the prefix of the packet for e.g. IPv4 would be used in determining the subnet, and further that a IPv6 network address may be use, thus it would have been obvious to extend this prefix matching to IPv6 as in Kaippallimalil who teaches IPv6 prefixes and corresponding VLAN stored in a list in order to detect matches with a stored source IP prefix against a receive prefix to determine forwarding actions for the packet ¶0057-58. 

Regarding claim 8, see rejection for claim 1 which teaches the physical structure performing the corresponding method.

Regarding claim 9, Theogaraj teaches:
A non-transitory computer-readable media [¶0061-64 teaches hardware for device Figure 6 including non-transitory media] in a Wi- Fi controller coupled to a Wi-Fi network [Figure 1 shows controller 110 coupled to WiFi networks hosted by AP] for, when executed by a processor [¶0061-64], for eliminating old IPv6 addresses for quarantined stations after transitioning between VLANs (virtual local access networks, the method comprising the steps of: 
receiving data packets from an access point providing Wi-Fi access to a station [¶0043 and Figure 3, ¶0052 Figure 4 wherein controller obtains a packet over datapath and Figure 1 shows controller connected to client 300 via AP thus packets from client to detect IP address received via AP that serves clients over WiFi ¶0034] over a [Figure 1 shows client in VLAN2 and ¶0052 shows VLAN provided by AP connected to network controller], wherein the station is in a stateful mode [See Figure 2, ¶0041-43, DHCP used to provide IP address considered devices in stateful mode]; identifying a mismatch between a first IPv6 address for a data packet corresponding to a first VLAN on which the data packet was sent from the station to the access point, and a second IPv6 address for a second VLAN from which the data packet was transmitted from the access point to the Wi-Fi controller [¶0043, network controller detects wrong IP address in a packet broadcasted from client and thus via AP see Figure 1 to reach controller, further in ¶0052-56, detect source IP address of the packet from client as being for VLAN 1 since it does not match range of addresses for VLAN2 on which AP 135 operates to serve client, which may be in IPv6 network ¶0074, and see example], wherein a DHCP (dynamic host configuration protocol) server assigned the first IPv6 address to the station for the first VLAN [Figure 1 DHCP server 160, ¶0035] and assigned the second IPv6 address to the second for the second VLANN [¶0038 DHCP server supposed to have assigned VLAN 2 IP address, may assign it later ¶0048-51 client re-initiates DHCP handshake after being disassociated in response to detection of wrong IP address], and wherein the access point moved the data packet from the first VLAN to the second VLAN [Figure 1 shows connection between AP to controller 110 such that packets from client are sent via access point, wherein packet in ¶0043-48 sent via VLAN 1 IP address and forwarded by AP which operates VLAN2 thus considered moving the packet] responsive to moving the station from the first VLAN to the second VLAN [¶0036 AP 135 involved in moving the client from VLAN 1 to VLAN 2, subsequent steps of mismatch detection performed in response to this handover step]; and responsive to the VLAN mismatch identification, transmitting a DHCP reconfiguration packet to the station using the first VLAN [¶0043-45 DHCP module being e.g. STM sends disassociation message to client triggering DHCP reconfiguration, wherein client station using first source IP address corresponding to first VLAN ¶0053], wherein the DHCP reconfiguration packet causes the station to transmit a rebind packet to the DHCP server [¶0043-48 disassociation message will force client to re-initiate handshake with DHCP], and wherein the rebind packet causes the DHCP server to transmit an ACK frame on the first VLAN [¶0043-48, ¶0020, handshake comprises rebind packet being DHCP request and ACK in response to device that is still on first VLAN] 
Theogaraj teaches multiple VLANs and an AP serving a VLAN but does not teach one AP serving multiple VLANs however Bestermann teaches an access point providing Wi-Fi access to a station over a plurality of VLANs and the access point moving the station from the first VLAN to the second VLAN [¶0018-24, AP 34 in Figure 3 manages VLAN 200, VLAN 199, including onboarding VLAN and tenant VLAN, and devices moved between VLANs as managed by AP 34 in MDU ¶0027].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the VLANs of Theogaraj such that these are managed by a single AP that is capable of moving the devices between VLANs. Theogaraj clearly shows clients moving between VLANs and resolving the IP addresses being used and it would have been obvious to replace the multiple APs per VLAN with a single AP that serves multiple VLANs as in Bestermann who shows an AP managing a network with multiple VLANs using methods that address issues with privacy among unrelated tenants on the VLANs ¶0003.
Theogaraj teaches DHCP handshake process for acquiring a new IP address but does not teach the result is setting a lifetime of an old IP address to zero however Tomici teaches a message setting the valid lifetime for the first IPv6 address to zero [¶0160 may apply to IPv6, ¶0178-179 with DHCP server within a network device sends message with IP addresses with lifetime set to zero to UE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the DHCP handshake process as in Theogaraj involves setting a lifetime to zero for the old address as in Tomici. Theogaraj teaches forcing a re-initiation of a DHCP handshake and it is for the purpose of removing the wrong IP address that pertains to VLAN 1 as the device is detected as using the wrong IP address. Tomici teaches ¶0176-179 that an old IP address may be indicated as deprecated by setting the lifetime to zero as a way to release IP addresses and prevent these address from being used in new flows ¶0086, ¶0094, thus it would have been an obvious combination of prior art elements according to known techniques as Theogaraj clearly shows a method to “deprecate” an IP address that is no longer in use and Tomici shows that a way to do this involves an indication that a lifetime is set to zero.
Theogaraj teaches comparing IP address but not expressly IPv6 prefixes however Kaippallimalil teaches expressly IPv6 addresses and identify a mismatch between a first prefix of a first IPv6 address for a data packet corresponding to a first VLAN on which the data packet was sent from the station to the access point, and a prefix of a second IPv6 address for a second VLAN from which the data packet was transmitted from the access point to the Wi-Fi controller [¶0057-58, check if IPv6 prefix stored at edge device matches IPv6 prefix of incoming packet source address].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the prefix is used in the matching. Theogaraj teaches matching IP address in a network that may use IPv6 but does not specify prefix, however the ¶0039 appears to show that only the prefix of the packet for e.g. IPv4 would be used in determining the subnet, and further that a IPv6 network address may be use, thus it would have been obvious to extend this prefix matching to IPv6 as in Kaippallimalil who teaches prefix matching for IPv4 or IPv6 can operate in a similar way in order to detect matches with a stored source IP prefix against a receive prefix to determine forwarding actions for the packet ¶0057-58. 

Examiner’s Note
Examiner recommends further incorporating features of [023] from the specification specifically, “the access point 130 notifies the Wi-Fi controller 110 of which stations are assigned to which VLANs, or vice versa in other embodiments. Each VLAN (or subnet) is associated with a common prefix. An initial IPv6 address is formed from RAs in view of the first VLAN (e.g., 301) and an updated IPv6 address is formed from RAs in view of the second VLAN (e.g., 304)” and specifying the first and second VLANs as being quarantine VLAN where policies are applied and non-quarantine VLANs respectively	.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160080318 A1 - ¶0027
US 20210092021 A1 - ¶0012, Figure 1
US 20120023207 A1 - ¶0080
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478